DETAILED CORRESPONDENCE
This Office action is in response to the amendment received January 30, 2022.
The rejection under 35 U.S.C. 102((a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over ARAKI et al (2015/0378258) is withdrawn in view of the amendment to claim 1 inserting a hydroxyl-containing polymerization unit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-18 are rejected under 35 U.S.C. 103 as obvious over HSIEH et al (2015/0315376).
The claimed invention now recites the following:

    PNG
    media_image1.png
    321
    616
    media_image1.png
    Greyscale

HSIEH et al report a photosensitive resin composition comprising a polysiloxane, an alkali-soluble resin, a polyfunctional acrylic monomer, a photoinitiator and pigments as seen in Tables 1 for the resin and Table 2, Example 9 on page 13 shown below:

    PNG
    media_image2.png
    409
    767
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    723
    710
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1032
    554
    media_image4.png
    Greyscale

Example 9 is formulated with A-1 and A-7 which meet the claimed alkali-soluble resin and polysiloxane, see Table 1 for the monomeric units.   Resin A-7 contains MAA (methacrylic acid), MPTMS which is a 3-methylacryloyloxypropyltrimethoxysilane unit, an oxetane unit and a FA-511A which is a monomer of (a4) reported in paragraph [0042]:

    PNG
    media_image5.png
    447
    408
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    588
    419
    media_image6.png
    Greyscale

  Example 9 lacks a hydroxy-containing polymerization unit, but disclose equivalent hydroxyethyl acrylate and other hydroxyl containing monomer units as seen above.
Paragraph [0044] report the parts by weight of the (a4) repeating units as shown here:

    PNG
    media_image7.png
    193
    415
    media_image7.png
    Greyscale

Thus, new claim 23 is met for the recited 3% ore more and 40wt% or less limitation.
Claims 24-26 are met by the disclose monomer units in paragraph [0044] above and claim 27 is met by the disclosure in paragraph [0118], shown here for tetramethylammonium hydroxide

    PNG
    media_image8.png
    163
    419
    media_image8.png
    Greyscale

Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to replace FA-511A with a hydroxy-containing unit shown in paragraph [0042] in resin A-7 and reasonably expect of same or similar results for excellent chemical resistance and image patternability. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HSIEH et al (2015/0153646) is cited of interest for the state of the art for photosensitive compositions comprising a polysiloxane, an alkali-soluble resin, an ethylenically unsaturated compound, a photoinitiator and a solvent.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






						/John S Chu/                                                                        Primary Examiner, Art Unit 1737         
J. Chu
February 11, 2022